department of the treasury internal_revenue_service washington d c date number release date cc pa cbs b01 gl-801188-00 uilc memorandum for pacific northwest district_counsel from gary d gray assistant chief_counsel collection bankruptcy and summonses cc pa cbs subject application of surplus levy proceeds to unlevied periods this advice pertains to your memorandum concerning the above subject we have reconsidered our position taken in our date memorandum cca and are now of the view that the surplus proceeds can be offset since a collection_due_process_notice is not required under sec_6330 legend city n a taxpayer n a ssn n a years n a assessment amount n a issue whether the internal_revenue_service service may apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a collection_due_process_hearing notice cdp_notice or whether the service must refund the surplus proceeds to the taxpayer conclusion the service may apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a cdp_notice gl-801188-00 facts -2- in a hypothetical factual situation a levy served on intangibles lists a specific amount of tax_liability for a specific tax period between the time of the levy and the receipt of the levy proceeds a payment is posted to the tax period listed on the levy the levy proceeds are received thereafter in an amount equal to that shown on the levy the levy proceeds are posted to the tax period shown on the levy and because of the intervening payment a credit now exists for the tax period the taxpayer has another tax_liability for a tax period not included on the levy in which the taxpayer has not received a cdp_notice law and analysis this advice concerns your advisory opinion dated date addressed to the pacific northwest district_director special procedures function regarding the application of surplus proceeds pertaining to the upcoming alaska permanent fund dividend levy program based on the facts described above you concluded that pursuant to sec_6402 the service is authorized to apply the credit to the unpaid tax_liability for the period not included on the levy after further analysis we now agree with your conclusion initially in a memorandum to your office dated date we disagreed with your conclusion in our memorandum we concluded that pursuant to sec_6330 the service could not apply the surplus levy proceeds to the tax period not included on the levy we stated that the service was in effect levying the taxpayer’s property to satisfy a tax_liability for a tax period in which the taxpayer had not received a pre-levy cdp_notice after reconsidering the requirements of sec_6330 and sec_6402 we now believe that sec_6330 does not apply to the application of surplus proceeds in this case because such application is not a levy pursuant to sec_6342 surplus levy proceeds constitute an overpayment sec_6402 provides that the secretary may credit any overpayment against any liability in the hypothetical case scenario the requirements for a sec_6402 provides as follows a general_rule - in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person gl-801188-00 -3- cdp_notice in sec_6330 were satisfied for the liabilities listed on the levy applying the surplus levy proceeds to a tax and tax period not included on the levy does not constitute an additional levy but rather an offset accordingly the advice given in the date memorandum irs cca irs lexi sec_39 date is rescinded we note that the service has procedures in place to minimize the occurrence of situations such as the one described here see generally irm dollar_figure provide conditions for releasing levies and issuing multiple simultaneous levies for example irm sec_21 dollar_figure provides that a partial levy release should be issued to avoid potential over collection in situations where payments or adjustments will reduce but not fully pay a liability for a tax period on which a levy is outstanding in addition this section provides the procedures for issuing partial levy releases in situations where multiple simultaneous levies were used another example is irm sec_21 dollar_figure which provides the limitations and controls for issuing multiple simultaneous levies this section provides that customer service field operations must approve all automated collection system acs plans governing the use of multiple simultaneous levies to ensure that the acs support function implements and adheres to procedural safeguards that minimize instances of over collection moreover this section provides that all instances of over collection resulting from multiple simultaneous levies must be reported to management in order to determine if procedural improvements are necessary if you have any further questions please contact collection bankruptcy and summonses branch at
